Title: To Thomas Jefferson from Isaac Cox Barnet, 14 July 1802
From: Barnet, Isaac Cox
To: Jefferson, Thomas


          
            Sir,
            Bordeaux July 14th 1802.
          
          Persuaded that my removal from the Agency of this Port was owing to some circumstance connected with the general system of your administration—and not to your personal indisposition towards me.—Conscious that my fidelity and Zeal in the service of my Country during more than five years, still give me a claim on Executive patronage—I have once more presumed to address you on the subject.
          You have been made acquainted Sir, with my small pecuniary resources—and that I have a large family to provide for.—
          You have been informed of the opinion of the french Authorities & Citizens of Brest & Bordeaux—with regard to me—
          I am proud to say it is favourable—more happy if, from the information you have yourself collected—you have found me deserving your own.—for whilst it would honour me, it would also attach the suffrage of my fellow Citizens generally. I am jealous of one and both. But to this sentiment is connected the preservation of a right equally dear to me, and which I am desirous of enjoying as far as is compatible with my residence abroad.—It is that of a Citizen of the United States—which you only can maintain for me Sir; and if I have merited the approbation of the Government—my claim upon you is as strong as that of a child for a Father’s blessing.—
          I have lost many months in anxious expectation of an Appointment—and have not received even one Consolotary line on the subject. This state of inactivity, if longer prolonged, would bring ruin and distress upon my family. I have therefore determined to remain no longer “l’oiseau sur la branche”—but to fix myself at Bordeaux—where I am encouraged to hope for a share of the business of my american friends.—
          A commission as vice-commercial Agent here, would exempt me from personal taxes—procure me certain politico-local advantages—give me a commercial “relief” in my own Country—secure to my children their rights of Citizenship and to my self, those of our Trade (such as holding a registered Vessel &c)—I therefore humbly ask of you, Sir, the Appointment of vice-commercial Agent at Bordeaux. It would in no wise interfere with Mr: Lee, when present and I conceive myself authorized to solicit it upon the precedentt of Havre, where there has always been a vice-Consul ’till now.—
          If it were objected by Mr. Lee or his friends, that such a subappointment might add weight to the competition and militate against his commercial establishment—I must beg leave respectfully to observe, that it would be no consideration in the decision of a Government against it—but on the contrary, would be a strong one in its favour.
          Other Governments have in this Port consuls & vice-consuls and precedents may be taken from our own constitution and from the organization of our own supreme magistracies—at least I presume they might be so applied.—
          The places of Marseilles & Nantes being not yet filled—and Mr. Dobell continuing his residence in this place so long (though a Mr. l’Hospital, his secretary, represents him at Havre) may I not still hope, Sir, that either by non-acceptance or resignation, it may please you to prefer me to one of them.—and as I cannot return to Brest, and my Agent there, Mr. Aubrée, being on the point of leaving it—I beg Sir, your acceptance of my resignation of that Consulate—
          I am most respectfully, Sir, Your most obedient and very devoted Servant
          
            I, Cox Barnet
          
         